Filed 7/21/14 (unmodified opn. attached) Reposted to correct opinion pagination; no change to text
                                CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FIRST APPELLATE DISTRICT

                                            DIVISION THREE


KATHLEEN HARDIN et al.,                                       A137035
        Plaintiffs and Respondents,                           (Alameda County
v.                                                            Super. Ct. No. RG11600291)
PDX, INC., et al.,                                            ORDER MODIFYING OPINION
        Defendants and Appellants.                            AND DENYING REHEARING
                                                              NO CHANGE IN JUDGMENT



THE COURT:

        It is ordered that the opinion filed herein on June 19, 2014, is modified as follows:

        At page 12, immediately preceding the last sentence of the first paragraph, insert
the following text: PDX also asserts that Hardin cannot prevail on her products liability
theory as a matter of law because PDX distributes drug information, and “ ‘information’
is not a ‘product’ for purposes of product liability claims.” But Hardin’s theory is that
PDX’s software program, not the information it produces, is the defective product. PDX
has not argued, let alone shown, that Hardin cannot prevail under that theory. Maybe so,
but at this early juncture we cannot so conclude. (See Yu v. Signet Bank/Virginia, supra,
103 Cal.App.4th at p. 318 [“The causes of action need only be shown to have ‘minimal
merit.’ ”].)

        The petition for rehearing is denied. There is no change in the judgment.



DATE:                                                                _________________________

                                                                     McGuiness, P.J.



                                                       1
Filed 6/19/14 (Unmodified version)
                               CERTIFIED FOR PUBLICATION

            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                       DIVISION THREE


KATHLEEN HARDIN et al.,
        Plaintiffs and Respondents,                    A137035
v.
PDX, INC., et al.,                                     (Alameda County
        Defendants and Appellants.                     Super. Ct. No. RG11600291)




        PDX, Inc. claims the trial court erred when it denied a motion to strike brought
under Code of Civil Procedure section 425.16, and refused to dismiss a negligence and
product liability action as a Strategic Lawsuit Against Public Participation. Because the
plaintiff demonstrated a probability she may prevail on her claim, we affirm.
                                   BACKGROUND
        Kathleen Hardin suffered complete blindness and permanent, severe and painful
scarring after she began taking Lamotrigine, the generic form of the medication Lamictal.
According to her complaint, Hardin later learned that Lamotrigine carries a significant
risk of causing Stevens-Johnson syndrome (SJS) and associated toxic epidermal
necrolysis that resulted in her injuries, particularly when taken in combination with
another of her prescribed medications.
        Hardin and her husband1 filed suit for negligence and product liability against
multiple defendants, including the physician who prescribed her Lamotrigine,
GlaxoSmithKline, which manufactured it, Safeway, Inc., where she purchased it, and

        1For   simplicity, we will refer to plaintiffs jointly as Hardin.
                                                 1
Wolters Kluwer Health, Inc. (WKH), which produced the drug information pamphlet, or
monograph, Safeway provided when it filled Hardin’s prescription. WKH monographs
offer summaries of information from official FDA physician package inserts and patient
medication guides written in lay language for consumers and are intended to provide a
written supplement to the oral counseling patients receive from their pharmacists when
they have a prescription filled. (See generally Rivera v. First DataBank, Inc. (2010) 187
Cal. App. 4th 709, 713 (Rivera).) Unlike physician package inserts and patient medication
guides, which are FDA-mandated, WKH monographs are not regulated or reviewed by
the FDA. Rather, the monographs are produced as part of a self-regulating action plan
required under public law as approved by the Secretary of the United States Department
of Health and Human Services. (Pub.L. No. 104-180 (Aug. 6, 1996) 110 Stat. 1593.)
       The action plan summarizes its goal by stating: “The purpose of this Action Plan
is to improve the quality and availability of useful information that is voluntarily
provided to consumers with their prescription medicines. The rationale for the Plan is
that providing consumers with useful information about their prescription medicines can
reduce the risk of preventable, medication-induced injury and improve health outcomes.”
The action plan goes on to describe useful information as “that which is sufficiently
comprehensive and communicated such that consumers can make informed decisions
about how to receive the most benefit from medicines and protect themselves from harm.
Both the substance and presentation of the information are important.” Nevertheless,
each monograph states that it is not intended to be a comprehensive statement of all risks
and benefits of the medication and cautions consumers against relying solely on the
monograph for information about the medication.
        There does not seem to be any material factual dispute about the nature of PDX’s
activities. As explained in the declaration of Benjamin Loy, PDX’s vice president of
industry relations, in support of the motion to strike, PDX is “an independent provider of
software that distributes drug information to pharmacy customers.” One component of
its business involves disseminating patient drug education monographs authored by third
parties. To that end, its software “enables pharmacies to access [WKH’s] database of

                                              2
Monographs. WKH is an independent publisher of medical information for the general
public concerning drugs approved for sale by the FDA. . . . [¶] PDX, Inc. does not author
the Monographs but instead, provides this information under an authorization in the data
license agreement between NHIN, PDX, Inc.’s affiliated company, and WKH.” PDX
and NHIN thus “function as pass through entities to distribute Monographs that are
prepared by WKH to retailers selling prescription drugs like Safeway” and are printed
and distributed to the individual customer when a prescription is filled.
       Decisions about the content of these monographs were made by Safeway, not by
PDX. According to Mr. Loy, “WKH, as the [data] owner and licensor, writes, formats,
develops and updates the drug product information that PDX accesses through its license
with WKH. Neither PDX nor NHIN modify the drug product information in any manner
whatsoever.” Prior to 2005, PDX’s software enabled its licensees to print out either the
long (eight-section) or short (five-section) version of the monograph for any given drug.
The short version excluded sections under the headings “Before Using This Medication,”
“Overdose,” and “Additional Information.” The “Before Using This Medication” section
contains warnings about taking the drug that may include warnings about drug
interactions or complications due to coexisting medical conditions. In 2005, in response
to regulatory guidelines, PDX revised its software so that it would no longer print the
abbreviated monographs. For reasons not clear from the record, Safeway did not want to
utilize the full eight-section monographs and asked PDX to revise its software so that
Safeway could continue to print only the five-section versions. PDX complied with that
request after it obtained a release of liability and indemnity agreement from Safeway.
       The WKH monograph was the only information received by Hardin when she first
filled her prescription for Lamictal, and the only patient information she considered in
deciding whether to take the medication. The abbreviated warning utilized by Safeway
and provided to Hardin omitted what is referred to as the “Black Box” warning under the
heading “BEFORE USING THIS MEDICINE” that stated: “SERIOUS AND
SOMETIMES FATAL RASHES HAVE OCCURRED RARELY WITH THE USE OF
THIS MEDICINE. . . . Contact your doctor immediately if you develop rash symptoms,

                                             3
including red, swollen, blistered or peeling skin. Treatment with this medication should
be stopped unless it is clearly determined that the medicine did not cause the rash. Even
if the medicine is stopped, a rash caused by this medicine may still become life-
threatening or cause serious side effects (such as permanent scarring).” Hardin says that
had she been provided this warning, she would not have taken the medication.
                                                                                              2
       WKH moved to strike Hardin’s claims against it under Code of Civil Procedure
section 425.16 (the “anti-SLAPP” statute) on the ground that the products liability and
negligence claims against it arose from protected speech concerning a public issue or an
issue of public interest. The trial court ruled that WKH’s production of drug monographs
was protected speech under section 425.16, subdivision (e)(4) and that Hardin had no
probability of prevailing on her claims because, following the rationale of Rivera, supra,
187 Cal. App. 4th 709, she could not establish that WKH owed her any duty.
Accordingly, the court granted WKH’s motion and dismissed the claims against it.
       Hardin amended her complaint to allege causes of action for negligence and
products liability against PDX, Inc. and National Health Information Network, Inc.
           3
(NHIN). PDX also moved under the anti-SLAPP statute to strike Hardin’s claims,
which it argued were identical to the dismissed claims against WKH and barred for the
same reasons.
           This time, the trial court disagreed. It determined that the activity underlying
PDX’s alleged liability was the reprogramming of its software to permit Safeway to give
customers an abbreviated, five-section monograph that omitted warnings about SJS
instead of the full eight-section version that included those warnings. “Plaintiffs have
asserted acts by PDX that go beyond mere distribution of the WKH’s monographs.
Plaintiffs assert that in 2005 PDX revised its software program to prevent its customers,
including Safeway, ‘from printing the five section abbreviated monograph and allowed

       2
       Unless otherwise noted, further statutory citations are to the Code of Civil
Procedure.
       3
           Jointly referred to as PDX.

                                                4
only the printing of the complete eight section monograph.’ [Citation.] According to Mr.
Loy, Senior Vice President of Industry Relations for PDX, Inc. and National Health
Information Network Inc., [citation], ‘[t]his software revision was made in response to
both regulatory guidelines for the provision of patient education information and an
internal recommendation by Jim Boyd, R.Ph., then Sr. Vice President [of] Network
Services NHIN.’ [Citation.] Then, in 2006, a Safeway representative contacted PDX
because it wanted to use the five section monograph, rather than the eight section
monograph with the warnings at issue here. [Citation.] In response, ‘[p]rogramming to
allow the system to provide the five section monograph was made available by PDX [] to
Safeway. . . .’ [Citation.] Given these facts, this is not a case in which a defendant
merely distributed information from a third party author or publisher.”
       The court concluded that PDX’s reprogramming activities were not acts in
furtherance of the defendant’s right of petition or free speech within the meaning of
section 425.16 and denied PDX’s motion to strike. PDX filed a timely appeal from the
court’s order. (See § 904.1, subd. (a)(13).)

                                            DISCUSSION
I. The Anti-SLAPP Statute
       Unmeritorious claims that are brought to thwart constitutionally protected speech
or petitioning activity may be stricken pursuant to a motion filed under Code of Civil
Procedure section 425.16. (See Mann v. Quality Old Time Service, Inc. (2004) 120
Cal. App. 4th 90, 102.) This anti-SLAPP statute provides: “(b)(1) A cause of action
against a person arising from any act of that person in furtherance of the person’s right of
petition or free speech under the United States Constitution or the California Constitution
in connection with a public issue shall be subject to a special motion to strike, unless the
court determines that the plaintiff has established that there is a probability that the
plaintiff will prevail on the claim. [¶] . . . [¶] (e) As used in this section, ‘act in
furtherance of a person’s right of petition or free speech under the United States


                                                5
Constitution or the California Constitution in connection with a public issue’ includes:
(1) any written or oral statement or writing made before a legislative, executive, or
judicial proceeding, or any other official proceeding authorized by law, (2) any written or
oral statement or writing made in connection with an issue under consideration or review
by a legislative, executive, or judicial body, or any other official proceeding authorized
by law, (3) any written or oral statement or writing made in a place open to the public or
a public forum in connection with an issue of public interest, or (4) any other conduct in
furtherance of the exercise of the constitutional right of petition or the constitutional right
of free speech in connection with a public issue or an issue of public interest.”
(§ 425.16.) “The only way a defendant can make a sufficient threshold showing is to
demonstrate that the conduct by which the plaintiff claims to have been injured falls
within one of those four categories.” (Weinberg v. Feisel (2003) 110 Cal. App. 4th 1122,
1130.)
         We consider an anti-SLAPP motion in a two-step process. “First, the court
decides whether the defendant has made a threshold showing that the challenged cause of
action is one arising from protected activity. The moving defendant’s burden is to
demonstrate that the act or acts of which the plaintiff complains were taken ‘in
furtherance of the [defendant]’s right of petition or free speech under the United States or
California Constitution in connection with a public issue,’ as defined in the statute.
(§ 425.16, subd. (b)(1).) If the court finds such a showing has been made, it then
determines whether the plaintiff has demonstrated a probability of prevailing on the
claim. Under section 425.16, subdivision (b)(2), the trial court in making these
determinations considers ‘the pleadings, and supporting and opposing affidavits stating
the facts upon which the liability or defense is based.’ ” (Equilon Enterprises v.
Consumer Cause, Inc. (2002) 29 Cal. 4th 53, 67 (Equilon).)
         We review the trial court’s determinations as to whether the plaintiff has shown a
probability of prevailing independently. (ComputerXpress, Inc. v. Jackson (2001) 93
                                               6
Cal. App. 4th 993, 999.) An anti-SLAPP motion does not survive this prong “ ‘if the
plaintiff presents evidence establishing a prima facie case which, if believed by the trier
of fact, will result in a judgment for the plaintiff. [Citation.]’ ” (Fleishman v. Superior
Court (2002) 102 Cal. App. 4th 350, 356.) We neither “ ‘ “weigh credibility [nor]
compare the weight of the evidence. Rather, [we] accept as true the evidence favorable
to the plaintiff [citation] and evaluate the defendant’s evidence only to determine if it has
defeated that submitted by the plaintiff as a matter of law.” [Citation.]’ ” (Nygard, Inc. v.
Uusi-Kerttula (2008) 159 Cal. App. 4th 1027, 1036 (Nygard).) “In order to satisfy due

process, the burden placed on the plaintiff must be compatible with the early stage at
which the motion is brought and heard [citation] and the limited opportunity to conduct
discovery.” (Wilcox v. Superior Court (1994) 27 Cal. App. 4th 809, 823, disapproved on
other grounds in Equilon, supra, 29 Cal.4th at p. 68, fn. 5.) Only a minimal showing of
merit is required. (Yu v. Signet Bank/Virginia (2002) 103 Cal. App. 4th 298, 318.)
       We affirm if the trial court’s decision is correct for any reason, regardless of the
correctness of the grounds upon which it reached its conclusion. (In re Estate of Beard
(1999) 71 Cal. App. 4th 753, 776.)
II. Analysis
       The trial court based its ruling on its conclusion that PDX’s role in the production
and dissemination of the short-form monograph Hardin received was not “conduct in
furtherance of the exercise of the constitutional right of petition or the constitutional right
of free speech in connection with a public issue or an issue of public interest,” and, thus,
was beyond the scope of section 425.16, subdivision (e)(4). We need not answer this
interesting question, for, assuming arguendo that Hardin’s claims against PDX arose
from protected first amendment activity, if credited at trial her evidence would be
sufficient to support a favorable judgment. (See Taus v. Loftus (2007) 40 Cal. 4th 683,
713–714 [plaintiff’s burden opposing anti-SLAPP motion is to state and substantiate a
legally sufficient claim]; Nygard, supra, 159 Cal.App.4th at p. 1044.)
                                               7
       A. Rivera v. First Databank, Inc. Is Factually Inapposite
       PDX argues that Hardin’s negligence claim fails under Rivera v. First DataBank,
Inc. (2010) 187 Cal. App. 4th 709. It maintains Rivera holds that, as a matter of law,
PDX has no duty to consumers who receive drug monographs through its software. We
are not persuaded that Rivera controls here.
       The plaintiffs’ decedent in Rivera committed suicide shortly after he began taking
the anti-depressant drug Paxil. First DataBank, Inc. (First DataBank) published the drug
monograph Rivera received from his pharmacist. The plaintiffs alleged the monograph
omitted the FDA’s black-box suicide warnings for Paxil, and that the warnings it
included were vague, confusing, and buried in fine print. (Rivera, supra,187 Cal.App.4th
at pp. 713–714.) The trial court denied the motion (id. at p. 714), but the court of appeal
reversed. After concluding that the lawsuit targeted protected speech (§ 425.17, subd.
(c)), the court held that the plaintiffs had not shown a likelihood of success at trial
because they failed to establish First DataBank owed them a legal duty. (Rivera, supra,
187 Cal.App.4th at p. 719.) First, it noted, the plaintiffs presented no evidence
supporting their allegation that the monograph omitted the black box warning. (See
Nagel v. Twin Laboratories, Inc. (2003) 109 Cal. App. 4th 39, 45 ([“plaintiff cannot rely
on the allegations of the complaint alone, but must present admissible evidence”].)
Second, the allegedly omitted warning would not have applied to the 50-year old Rivera
because it warned of suicide risks only among children and adolescents. (Rivera, supra,
187 Cal.App.4th at p. 719.)
       This case is different. Unlike Rivera, here there was evidence that the black-box
warning had been deleted from the monograph Hardin received with her prescription.
Hardin attested that “[t]he Wolters Kluwer Health medicine information monograph I
received, read and relied upon in deciding to take Lamictal/Lamotrigine did not include
the section which is in capital letters and starts with WARNING: SERIOUS AND
SOMETIMES FATAL RASHES HAVE OCCURRED RARELY WITH THE USE OF
                                               8
THIS MEDICINE, that the rashes warned about appear as red, swollen, blistered, peeling
skin and that the rashes warned about could be life-threatening even if you stop taking the
medication and that the rashes warned about could cause serious side effects such as
permanent scarring.” The evidence Hardin submitted also contains the abbreviated
monograph described in her declaration alongside the full eight-section monograph
complete with the omitted warnings. In further contrast to Rivera, the omitted sections, if
included, would have applied to all potential consumers of Lamotrigine. The evidentiary
shortcomings presented in Rivera are not present here.
       B. Rivera Does Not Address The Negligent Undertaking Doctrine
       Rivera is also of limited precedential value for another reason: it does not address
Hardin’s theory that, in undertaking to provide patient drug monographs, PDX assumed a
duty of care under the negligent undertaking doctrine. (See Ginns v. Savage (1964) 61
Cal. 2d 520, 524 fn. 2 [“Language used in any opinion is of course to be understood in the
light of the facts and the issue then before the court”].) This common law theory, restated
in section 324A of the Restatement (Second) of Torts (hereinafter section 324A), “is one
of liability to third persons for physical harm caused when, under certain listed
circumstances, one negligently performs an undertaking to another. In its entirety,
section 324A reads: ‘One who undertakes, gratuitously or for consideration, to render
services to another which he should recognize as necessary for the protection of a third
person or his things, is subject to liability to the third person for physical harm resulting
from his failure to exercise reasonable care to [perform] his undertaking, if [¶] (a) his
failure to exercise reasonable care increases the risk of such harm, or [¶] (b) he has
undertaken to perform a duty owed by the other to the third person, or [¶] (c) the harm is
suffered because of reliance of the other or the third person upon the undertaking.’ [¶] . . .
Indeed, ‘[i]t is ancient learning that one who assumes to act . . . may thereby become
subject to a duty of acting carefully, if he acts at all. [Citation] As ‘Dean Prosser
says . . . , “[i]f the defendant enters upon an affirmative course of conduct affecting the
                                               9
interests of another, he is regarded as assuming a duty to act, and will thereafter be liable
for negligent acts or omissions[.]” ’ ” (Artiglio v. Corning Inc. (1998) 18 Cal. 4th 604,
612–613 (Artiglio).)
       FNS Mortgage Service Corp. v. Pacific General Group, Inc. (1994) 24
Cal. App. 4th 1564 is illustrative. The defendant, IAPMO, promulgated a uniform
plumbing code, certified plumbing products that met its standards, and published a
directory listing certified products. The owners and developers of an apartment complex
sued IAPMO for property damage allegedly caused by defective, IAPMO-certified drain,
waste and vent pipe. (Id. at pp. 1566–1570.) Citing section 324A, the court of appeal
held that IAPMO assumed the duty to exercise reasonable care in carrying out its
enterprise when it voluntarily undertook to identify pipe manufacturers that adhered to its
standards for the consuming public. (Id. at p. 1572; see also Hanberry v. Hearst Corp.
(1969) 276 Cal. App. 2d 680, 684 [publisher that conducted product endorsement program
assumed a duty of ordinary care to consumers who relied on its endorsement].) Other
jurisdictions, although apparently no California courts, have considered that parties who
engage in providing medication warnings to consumers may be found to have assumed a
duty to use due care in carrying out their enterprise. (See Neeley v. Wolters Kluwer
Health, Inc. (E.D.Mo. July 30, 2013 No. 4:11-cv-325-JAR) 2013 U.S. Dist. Lexis
106191*13 [failure to warn claims targeting WKH monographs withstood motion to
dismiss under assumption of duty principles]; Slater v. Hoffman-La Roche Inc. (E.D. Pa.
2011) 771 F. Supp. 2d 524, 527–528 [negligent undertaking theory of duty withstood
frivolous joinder challenge]; Cottam v. CVS Pharmacy (Mass. 2002) 764 N.E.2d 814,
821–823 [where patient could reasonably interpret warning provided by pharmacy as
complete list of all known side effects, pharmacist’s duty was “commensurate with what
it appeared to have undertaken”].)
       Here, Hardin presented evidence that PDX knew that enabling Safeway to print
the abbreviated monograph could place patients at risk, including, notably, the
                                             10
acknowledgement in its 2006 agreement with Safeway that providing the full eight-
section version would better enable patients to “use the medication properly and
appropriately, receive the maximum benefit, and avoid harm.” This record sufficiently
makes out a claim that PDX assumed a duty of care by undertaking to render services to
Safeway “of a kind [it] should have recognized as necessary for the protection of third
persons. . . .” (Artiglio, supra, 18 Cal.4th at p. 604).
       Citing Rivera, PDX also argues it had no duty to Hardin because the abbreviated
Lamotrigine monograph included a warning that it did not cover all possible adverse
effects and advised patients to read the medication guide and consult their physicians
before taking the medication. We disagree with PDX’s view that, as a matter of law, this
language has any bearing upon the scope of its duty. The cited provisos and their
foreseeable effect on consumers are relevant to whether PDX acted with due care when it
enabled Safeway to omit warnings from WKH monographs, but it is the nature of PDX’s
undertaking, not the care with which it was carried out, that determines whether it
assumed a duty under section 324A in the first place.
      PDX’s remaining arguments merit only brief attention. PDX claims Hardin failed
to show causation, but her declaration says the WKH monograph was the only
medication information she received, that she read and relied on it, and that she would
not have taken Lamotrigine had it included a warning about serious or fatal rashes. PDX
also asserts Evidence Code section 11554 bars Hardin from relying upon the indemnity
clause in PDX’s 2006 agreement with Safeway to prove negligence, but, assuming the
indemnity language is inadmissible, there is no reason to believe its exclusion would
prevent Hardin from proving her case.
       PDX’s claim that section 230 of the federal Communications Decency Act (47
U.S.C. § 230, hereinafter CDA) immunizes it from liability for providing electronic

       4Under    Evidence Code section 1155, “Evidence that a person was, at the time a
harm was suffered by another, insured wholly or partially against loss arising from
liability for that harm is inadmissible to prove negligence or other wrongdoing.”
                                              11
access to WKH monographs is also unpersuasive. “The CDA provides that (1) ‘[n]o
provider or user of an interactive computer service shall be treated as the publisher or
speaker of any information provided by another information content provider’ and (2)
‘[n]o cause of action may be brought and no liability may be imposed under any State or
local rule that is inconsistent with this section.’ [Citation.] Section 230(f)(2) defines
‘interactive computer service’ as ‘any information service, system, or access software
provider that provides or enables computer access by multiple users to a computer
service, including specifically a service or system that provides access to the Internet[.]’
An ‘information content provider’ is ‘any person or entity that is responsible, in whole or
in part, for the creation or development of information provided through the Internet or
any other interactive computer service.’ [Citation.] ‘Congress clearly enacted § 230 to
forbid the imposition of publisher liability on a service provider for the exercise of its
editorial and self-regulatory functions.’ ” (Anthony v. Yahoo! Inc. (N.D. Cal. 2006) 421
F. Supp. 2d 1257, 1262 (Anthony).)
       Hardin’s claim against PDX does not arise from its role as the software or service
provider that enabled Safeway to access the WKH Lamotrigine monograph. Hardin sued
PDX because it intentionally modified its software to allow Safeway to distribute
abbreviated drug monographs that automatically omitted warnings of serious risks. As
the trial court found, “this is not a case in which a defendant merely distributed
information from a third party author or publisher.” PDX cites, and we are aware of, no
case holding the CDA to have immunized a defendant from allegations that it participated
in creating or altering content. (See Anthony, supra, 421 F.Supp.2d at pp. 1262–1263.)
“One need look no further than the face of the statute to see why. The CDA only
immunizes ‘information provided by another information content provider.’ (47 U.S.C.
§ 230(c)(1).)” (Id. at p. 1263.)




                                              12
       PDX also asserts that the First Amendment and Civil Code section 47, subdivision
(d)5 immunize it from liability for distributing what it describes as “truthful summaries of
the FDA’s Package Insert and Medication Guide.” It has not been established at this
juncture that WKH’s monographs are “truthful summaries” of official FDA proceedings,
that they qualify as “public journals” for purposes of the section 47, subdivision (d)
privilege, or that they “do nothing to dilute” the warnings in FDA-approved mediation
guides and package inserts and are not otherwise misleading. PDX’s evidence has not
defeated that submitted by Hardin as a matter of law (see Nygard, supra, 159 Cal.App.4th
at p. 1036), so its anti-SLAPP motion was properly denied.

                                          DISPOSITION
       The order denying PDX’s anti-SLAPP motion is affirmed.


                                                   _________________________
                                                   Siggins, J.


We concur:



_________________________
McGuiness, P.J.



_________________________
Pollak, J.




       5Civil  Code section 47 privileges a publication or broadcast “made [¶] . . . [¶]
(d)(1) By a fair and true report in, or a communication to, a public journal, of (A) a
judicial, (B) legislative, or (C) other public official proceeding, or (D) of anything said in
the course thereof . . . .”
                                              13
Trial Court:                    Alameda County Superior Court


Trial Judge:                    Honorable Gail Brewster Bereola


Counsel for Appellants:         Thomas R. Burke
                                Jeff Glasser
                                Jeanne Sheahan
                                DAVIS, WRIGHT, TREMAINE LLP


Counsel for Respondents:        David B. Newdorf
                                Vicki F. Van Fleet
                                NEWDORF LEGAL

                                Nancy Hersh
                                Kate Hersh-Boyle
                                HERSH & HERSH




                           14